DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Response to Amendment
The amendment filed August 1, 2022 has been entered.  Claims 1, 9, 15 have been amended.  Claims 5-6, 8, 13-14 and 19-20 are canceled.  Currently, claims 1-4, 7, 9-12, 15-18 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 9-12, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belden (US PG Pub 2004/0064174) in view of McGiboney et al. (US PG Pub 2012/0167385).
Regarding claims 1, 3-4, 7, 9, 15, 17-18, Belden discloses an implantable medical device, an implantable lead, and a method comprising: a plurality of conductive wires 72, wherein each of the plurality of conductive wires are multi-stranded conductive wires ([0003], [0032]); and an electrical connector 18 comprising a plurality of first hypotubes 40, a plurality of second hypotubes 80 (fig. 6a-b), wherein each of the plurality of first hypotubes has a diameter between 150 and 350 microns (“a sizing member having an outer diameter of approximately 0.01 inches and an inner diameter of approximately 0.006 inches” [0031]), and a plurality of electrical contacts 20, 22 on an outer surface of the electrical connector (fig. 1), the electrical connector configured to be connected to an implantable medical device such as a cardiac stimulation device, defibrillation device or neuromodulation device via the plurality of contacts; wherein: a plurality of electrical connections are formed between the plurality of conductive wires and the electrical connector (fig. 6b), wherein each electrical connection includes: an electrical connection between a conductive wire and the electrical connector formed by crimping a first hypotube to the conductive wire ([0030]); an electrical connection between the first hypotube and a second hypotube formed by crimping the first hypotube to the second hypotube ([0038]); and the second hypotube is electrically connected to an electrical contact ([0037], [0039]).  It is noted the claim limitation of the electrical connection between the conductive wire and the electrical connector formed by welding the first hypotube to the conductive wire, and the electrical connection between the first hypotube and the second hypotube formed by welding the first hypotube to the second hypotube is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, Belden discloses the diameter of the plurality of conductive wires is “approximately 0.006 inches” ([0031]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have thought it obvious that the prior art met the claimed limitation of the plurality of conductive wires having a diameter of less than 150 microns or 0.45 French, as these claimed measurements are equivalent to 0.006 inches, and the prior art’s teaching of “approximately 0.006 inches” would encompass diameters less than 0.006 inches within reason.  Additionally it is known in the prior art as taught by McGiboney et al. for plurality of conductive wires 305 to comprise approximately 19.05 microns, given the teaching that the overall lead diameter is approximately 0.003 inches (76.2 microns), with four wires spanning the diameter of the lead as shown in Figure 3c (76.2 microns / 4 strands = 19.05 microns).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using multi-stranded wires of diameters less than 150 microns as taught by McGiboney et al. as it is a well-known conductor configuration and diameter size in the art of implantable lead bodies, and as a change of size only involves routine skill in the art, such a change would not alter the operation of the device, and the results of such a modification would have been reasonably predictable.  
Regarding claims 2, 12, 16, Belden discloses wherein the first hypotube is partially housed in the second hypotube such that a portion of the first hypotube protrudes out of the second hypotube (figs. 5b, 6a).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belden (US PG Pub 2004/0064174) in view of McGiboney et al. (US PG Pub 2012/0167385) as applied to claims 1-4, 7, 9, 12, 15-18 above, and further in view of Shan et al. (US PG Pub 2016/0287862) and Walsh et al. (US PG Pub 2011/0220408).
Regarding claims 10-11, Belden does not expressly disclose the one or more of the electrically connecting steps comprises performing a laser weld.  Shan et al. teaches it is known in the art to electrically and mechanically connect a hypotube 304 to a conductor 302 using laser welding ([0096]).  Walsh et al. teaches it is known in the art to electrically connect two hypotubes 45, 82 via laser welding ([0074]; fig. 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belden to try laser welding the first hypotube with the conductive wire as taught by Shan et al. and try welding the first and second hypotubes as taught by Walsh et al. as it is a known technique for electrically connecting a hypotube to a conductor and also for connecting two hypotubes together, and using such a technique to connecting these components would not alter the operation of the device, and the results of such a process would have been reasonably predictable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792